Mr. Justice Fisher
delivered the opinion of the court.
This was an action of debt at the relation of Warren W. Wadlington, assignee of Samuel M. Flournoy, late sheriff of Madison county, in the circuit court of said county, upon the official bond of William Montgomery and sureties, as clerk of said court.
*151The breach assigned is, that said Montgomery, as such clerk, collected certain fees belonging to the said Flournoy, and has failed to pay the same to the relator, Wadlington.
The only question made is, whether the action can be sustained on the bond. The bond is conditioned that the clerk shall faithfully perform those duties required of him by law. It is no part of his duties to colléct or receive the fees due other officers of the court. He is not, in such case, the officer of the law to receive the fees, or the agent of the officer for that purpose, but only the agent of the party paying.
The demurrer was, therefore, correctly sustained. Judgment affirmed.